     Case 2:19-cv-00828-RFB-VCF Document 13 Filed 03/02/21 Page 1 of 1



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      JOSE MANUEL SANCHEZ,                                   Case No. 2:19-cv-00828-RFB-VCF
4
                                            Plaintiff,                  ORDER
5             v.
6     SHERIFF JOE LOMBARDO, et al.,
7                                     Defendants.
8
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
9
     an individual who has been released from the custody of the Nevada Department of
10
     Corrections. Plaintiff submitted an application to proceed in forma pauperis for prisoners.
11
     (ECF No. 1). The Court now directs Plaintiff to file an application to proceed in forma
12
     pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the
13
     full filing fee of $400.
14
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
15
     in forma pauperis for prisoners (ECF No. 1) is DENIED as moot.
16
            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the
17
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
18   document entitled information and instructions for filing an in forma pauperis application.
19          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
20   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for
21   non-prisoners; or (2) pay the full filing fee of $400.
22          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
23   dismissal of this action may result.
24
                       2nd
25          DATED THIS ___ day of March 2021.
26

27                                                 UNITED STATES MAGISTRATE JUDGE
28

                                                         1
